      Case 1:18-cv-01568-TDC Document 49 Filed 02/11/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

  THE NATIONAL FEDERATION OF                     )
  THE BLIND, et al.                              )
                                                 )
          Plaintiffs,                            )
                                                 )   Civil Action No. 18-01568 (TDC)
                  v.                             )
                                                 )
  UNITED STATES DEPARTMENT OF                    )
  EDUCATION, et al.                              )
                                                 )
          Defendants.                            )


                     DEFENDANTS’ MOTION TO DISMISS
                 PLAINTIFFS’ SECOND AMENDED COMPLAINT

       Defendants, by and through counsel, respectfully submit this Motion to Dismiss

Plaintiffs’ Second Amended Complaint.          As set forth in Defendants’ accompanying

Memorandum of Law, this case, brought by Plaintiffs, the National Federation of the Blind,

the Council of Parent Attorneys and Advocates, and the National Association for the

Advancement of Colored People, Inc. on behalf of themselves and their respective members,

should be dismissed for lack of subject matter jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(1), or alternatively for failure to state a claim up which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6).
    Case 1:18-cv-01568-TDC Document 49 Filed 02/11/19 Page 2 of 2



Dated: February 11, 2019         Respectfully submitted,

                                 JOSEPH H. HUNT
                                 Assistant Attorney General

                                 ROBERT K. HUR
                                 United States Attorney

                                 CARLOTTA WELLS
                                 Assistant Branch Director

                                 /s/ Tamra T. Moore
                                 TAMRA T. MOORE (D.C. Bar No.488392)
                                 Senior Counsel
                                 United States Department of Justice
                                 Civil Division, Federal Programs Branch
                                 20 Massachusetts Avenue, Room 5375
                                 Washington, DC 20001
                                 Tel: (202) 305-8648
                                 Fax: (202) 305-8517
                                 E-mail: Tamra.Moore@usdoj.gov

                                 Attorneys for Defendants




                                  2
